Citation Nr: 1815737	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for erectile dysfunction (ED).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran does not have a penile deformity.

3.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent disabling for service-connected PTSD are not met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.103, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met. 38 U.S.C. §§ 1155 , 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, DC 7522 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran).

PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411 (2014).

Under DC 9411, a 30 percent evaluation for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id.

Under DC 9411, a 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Board finds the preponderance of the evidence does not show the Veteran suffers from symptoms warranting a higher rating.  The Board acknowledges the Veteran's statements that he still suffers from symptoms of his PTSD (which is clear), including nightmares and flashbacks.  The Board also acknowledges the Veteran's continuing treatment of his mental health.  However, several medical records show that the Veteran's PTSD symptoms are mild and lead to occupational and social impairment with occasional decreases in work efficiency.  (See December 2012 and June 2016 examinations).  Therefore, because the preponderance of the evidence does not show the Veteran's PSTD warrant a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. 
§§ 3.102, 4.3.

Erectile Dysfunction

The Veteran was granted service connection for erectile dysfunction and was assigned a noncompensable rating under DC 7522.  The Board notes that the Veteran has already been granted special monthly compensation under 38 U.S.C. 
§ 1114 (k) due to loss of use of a creative organ.

There is no diagnostic code which deals with erectile dysfunction exclusively.  The Veteran's erectile dysfunction is currently rated under 38 C.F.R. § 4.115b, DC 7522 which is deemed by the Board to be the most appropriate primarily because it is the only diagnostic code which includes loss of erectile power among its criteria.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.

DC 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.  See 38 C.F.R. § 4.115b, DC 7522.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

After a thorough review of the record, the Board finds the Veteran suffers from loss of erectile power but the Veteran's medical records, including his examinations, do not show the Veteran has any penile deformity  (See December 2012 examination, June 2016 medical note.)  Therefore, because the preponderance of the evidence does not show findings of penile deformity, the benefit of the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. 
§§ 3.102, 4.3.


TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  The Veteran had a combined rating of 70 percent as of April 21, 2009 with his prostate cancer rated as 40 percent disabling and therefore met the criteria for a TDIU as of April 21, 2009.  

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran previously worked as a purchasing coordinator for a nonprofit organization and has two years of college with no special training.  In June 2011, the Veteran stated that due to his PTSD symptoms, he had been spoken to by his supervisor and that due to his prostate cancer, he had to go to the restroom up to fifteen times per day.  The Veteran's previous employer submitted a statement, saying the Veteran had been experiencing mental and physical problems which made it difficult for him to perform his job adequately.  A June 2016 examiner opined the Veteran's prostate cancer impacted his ability to work, saying that the Veteran needed to be near a bathroom at all times due to voiding residuals.  The evidence indicates that the two primary service-connected disabilities, working together, would cause the Veteran many problems at work.  The Board has reviewed the evidence and finds the preponderance of the evidence shows the Veteran is unable to maintain gainful employment due to his service-connected disabilities and therefore, a TDIU is granted.    

Duty to Assist and to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An increased rating in excess of 30 percent for PTSD is denied.

A compensable rating for erectile dysfunction is denied.

A TDIU is granted.



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


